Citation Nr: 1501497	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-20 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back condition.  

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to an evaluation in excess of 10 percent disabling for migraine headaches prior to March 29, 2005 and 30 percent thereafter. 

4.  Entitlement to an initial evaluation in excess of 10 percent disabling for a cervical spine condition beyond August 26, 2010.  

5.  Entitlement to an initial compensable evaluation for left upper extremity radiculopathy associated with the service-connected cervical spine condition beyond August 26, 2010.  

6.  Entitlement to an initial rating in excess of 30 for right upper extremity radiculopathy associated with the service-connected cervical spine condition.

7.  Entitlement to an initial rating in excess of 70 percent disabling for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Daniel G, Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971 and July 1980 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 12, 2009, October 21, 2009, May 3, 2011 and October 23, 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The March 12, 2009 rating decision reopened and denied the claim of entitlement for service connection for lumbar spine degenerative disc disease.  After service connection for migraine headaches was granted in a July 2009 Board decision, the RO issued an October 21, 2009 rating decision which granted service connection for migraine headaches evaluated as 10 percent disabling.  During the course of the appeal, the RO increased the evaluation of migraine headaches to 30 percent disabling effective March 29, 2005.  The May 3, 2011 rating decision, in part, granted service connection for cervical spine degenerative arthritis with degenerative disk disease evaluated at 20 percent disabling prior to August 26, 2010 and 10 percent thereafter and granted service connection for left upper extremity radiculopathy evaluated at 10 percent prior to August 26, 2010 and noncompensable thereafter.  The October 23, 2013 rating decision granted service connection for major depressive order evaluated at 70 percent and right upper extremity radiculopathy evaluated at 30 percent.  The Board has recharacterized the claims as reflected on the title page of this decision to better reflect the Veteran's contentions.  

Since the May 2011 statement of the case (SOC) regarding migraine headaches and the March 2012 supplemental statement of the case (SSOC) regarding service connection for a low back condition and increased ratings for a cervical spine condition and left upper extremity radiculopathy associated with a cervical spine condition, new pertinent evidence has been associated with the claims file.  The Veteran's attorney submitted a written statement which provided a waiver of consideration by the agency of original jurisdiction (AOJ) in October 2014.  Therefore, the Board may proceed with a decision in this case.

The issues of service connection a back disability, an initial rating in excess of 30 percent for right upper extremity radiculopathy associated with the service-connected cervical spine condition and an initial rating in excess of 70 percent for major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence received since the last final denial of service connection for a low back condition in the September 2003 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.

2.  The Veteran's headache syndrome has been characterized by migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are not shown.

3.  For the period beyond August 26, 2010, the Veteran's cervical spine disability was manifested by painful motion which limited flexion of the cervical spine to at worst 30 degrees and without ankylosis or any incapacitating episodes necessitating bed rest prescribed by a physician.

4.  For the entire appeal period the Veteran's left upper extremity radiculopathy associated with the service-connected cervical spine condition has been manifested by complaints of constant pain, intermittent pain, moderate paresthesias and/or dysethesias and numbness, intermittent decreased reflexes and sensory, all resulting in "moderate" incomplete paralysis of the upper radicular group; "severe" incomplete paralysis has not been shown.
	 
CONCLUSIONS OF LAW

1.  Evidence received since the September 2003 rating decision in relation to the Veteran's claim for entitlement to service connection for a low back condition is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  For the entire period on appeal, the criteria for a disability rating of 30 percent, but no higher, for headache syndrome have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.124a, Diagnostic Code 8100 (2014).

3.  Resolving doubt in favor of the Veteran, the criteria for an evaluation of 20 percent, but no more, beyond August 26, 2010 for a cervical spine condition, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5243 (2014).

4.  The criteria for a rating of 30 percent for left upper extremity radiculopathy associated with the service-connected cervical spine condition have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.124a, DC 8510 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Multiple letters including those from April 2002, June 2003, March 2008, October 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the claims for initial increased ratings of the cervical spine condition and left upper extremity radiculopathy associated with the service-connected cervical spine condition, service connection has already been granted.  As such, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. 473, aff'd, Hartman, 483 F.3d 1311.  A March 2012 statement of the case (SOC) provided notice on the "downstream" issues of initial increased ratings.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Private treatment records have been associated with the file, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  VA examinations for his migraines, cervical spine, and left upper extremity radiculopathy were conducted most recently in July 2014.  The VA examiners considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  The July 2014 VA examiner provided a thorough description of the Veteran's current conditions of his migraine headaches, cervical spine and peripheral nerve conditions and contain sufficient findings to rate the Veteran's disabilities under the appropriate diagnostic criteria.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

In light of the Board's reopening and remanding of the new and material claim, any deficiency regarding notice or development is harmless error at this time.


New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

The Veteran originally filed his claim for service connection for a low back condition in a statement in support of claim received May 22, 2003.  The RO denied his claim in a September 21, 2003 rating decision, characterized as service connection for mixed spondylotic protrusion in C7-T1 with bilateral neural foraminal compromise (claimed as degenerative disc disease in low back and herniated disc neck) based on a lack of a nexus between the current condition and service.  The Veteran did not express disagreement with the decision within one year of receiving notice and the decision became final.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Here, an unestablished fact necessary to substantiate the claim is a nexus between a current low back condition and service.  

In a February 27, 2008 statement received, the Veteran submitted a claim for a low back condition (claimed as degenerative disc disease).  The Veteran provided new lay statements which asserted a connection between service and his low back condition.  Specifically, he stated his disease could have been caused by nearly eight years of combat infantry training as a foot soldier and carrying excessive or very heavy loads of combat gear.  The lay statements are new in that they were not previously of record.  Furthermore, they are material as they suggest a link between service and his current condition.  Consequently, the claim for service connection for Veteran's low back condition is reopened.


Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4. The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes (DCs), is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

I.  Migraine headaches

The Veteran claims entitlement to an initial disability rating in excess of 10 percent prior to March 29, 2005 and 30 percent thereafter for migraine headaches.  

The Veteran's migraine headaches are rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, which sets for the following rating criteria for migraines.  A maximum 50 percent rating is warranted for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent rating is provided for migraine with characteristic prostrating attacks averaging one in 2 months over last several months.

The rating criteria do not define "prostrating;" nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Private records from 1996 and 1998 document several emergency room visits due to complaints of headaches.  

VA treatment records from 2002 through 2014 reflect ongoing complaints of migraine headaches.  In a March 2005 record the Veteran reported having three to four migraines per month which consisted of a right sided throbbing pain associated with nausea and rare emesis.  The events were triggered by perfumes, smoke, exhaust fumes or not eating for a prolonged period.  The pain was exacerbated by bright lights.  He was taking over the counter medication with some relief and was proscribed a medication for treatment.  In December 2005, the Veteran reported his migraine frequency was the same but he had recurrent headaches for four days several weeks prior.  In a September 2011 VA treatment record the Veteran reported he had an aneurysm in 2010 and suffered from a constant headache for two months with little relief but migraine headaches occurred once or twice per month after that.  In a therapy session from December 2013, the Veteran reported frequent headaches occurring four times per week.

An October 2005 private treatment record documents complaints of headaches and the Veteran reported some improvement.  The pain was in the right unilateral primarily and pulsated.  Headaches were made worse by activity.  There was nausea and or vomiting.  During headaches there was photophobia, phonophobia and osmophobia.  Aura did occur.  A November 2006 record documented headaches associated with cervical pain with intermittent discomfort down the left arm.  

A private medical opinion was submitted in March 2009 regarding a link between the Veteran's service and his current headaches but did not provide a detailed description of the Veteran's condition.  

Multiple statements have been submitted on behalf of the Veteran regarding his headache symptoms.  One coworker who knew the Veteran since 1995 observed the Veteran had many absences from work and another reported the Veteran had to sit and rest in his office due to a headache in 2006 prior to leaving to go to the doctor's office and subsequently missing work for several days after.  See undated buddy statements.  The Veteran's supervisor of eight years reported in an April 2006 statement that the Veteran had missed work on numerous occasions due to many excruciating migraine headaches and had indicated on his employment application he had a chronic headache condition.  The Veteran's wife stated she had to rush the Veteran to the emergency room to be administered fluids to combat the headache condition and he was out of work a lot due to the condition.  See buddy statement received April 26, 2006.  

The Veteran testified at a February 2009 Board hearing addressing a prior claim to reopen a previously disallowed claim for service connection for migraine headaches.  The Veteran reported having between five and eight headaches per month.  He had aura, visual aura, vertigo, dizziness and when it was most extreme, nausea.  He stated is impacted his employment.  He left work twice per year due to headaches and called in sick about eight to ten times per year (close to two weeks of sick time).  The Veteran had worked at his job 14 years and had not accumulated over a hundred hours of leave because from day one he had to call in because of migraines.  The Veteran was on medication for the migraines.  

The Veteran was afforded a VA contract examination in July 2010 by a dentist regarding his temporomandibular joint dysfunction.  The Veteran reported recurring headaches for many years.  The Veteran woke at night with a headache in the right temple three times per week and twice per day pain radiated from the right jaw joint to the right temple after the joint popped.  In February 2010, he passed out at work and was hospitalized for a ruptured aneurysm to his head.

The Veteran was afforded a VA contract examination in August 2010.  Headaches were intense, throbbing, pulsating, pound and debilitating.  Sometimes nausea occurred.  When headaches occurred he had to stay in bed and was unable to do anything.  The level of severity for the headaches was 10 out of 10, with ten being the highest level of pain.  Headaches occurred on average five times per month and lasted for 8 hours.  During flare-ups he was not able to perform regular daily activities due to debilitating headaches, weakness and light and sound sensitivity.  He also had trouble with odors and had to lie down in a dark quiet area.  The Veteran took tablets every 8 hours as needed.  The tablets left him dizzy and drowsy and made migraines feel worse.  During a headache the Veteran could not do anything but take his medication, get off his feet and lie down.  The effects on the Veteran's usual occupation were that migraines were incapacitating when they occurred because he could not walk or stand for long periods of time.  

The Veteran was afforded a headaches VA examination most recently in July 2014.  The Veteran's condition was described as "migraine" including migraine variants.  The Veteran took medications to treat the condition.  Headache pain included a constant head pain, pulsating or throbbing head pain, pain localized to one side of the head and pain that worsened with physical activity.  Non-headache symptoms associated with the headaches included nausea, vomiting, sensitivity to light and sound and changes in vision.  Typical duration of head pain was 1-2 days and it was on the right side of his head typically.  The Veteran had prostrating attacks from migraine pain and non-migraine headache pain more frequently than once per month.  There was very frequent prostrating and prolonged attacks of migraine headache pain and non-migraine headache pain.  The Veteran's headache condition was not noted to impact the Veteran's ability to work.    

Throughout the entire appeal period, the Veteran's headaches have most closely approximated the criteria for a 30 percent rating under DC 8100 with characteristic prostrating attacks occurring on an average once a month over the last several months.  In so finding, the Board notes that at the Veteran reported three or four headaches per month in 2005, the Veteran, his wife, coworkers and supervisor provided statements indicating the Veteran had missed work on multiple occasions due to headaches, the Veteran testified in February 2009 detailing that he had between five and eight headaches per month which required him to leave work twice per year and call off eight to ten times per year, in an August 2010 VA examination the Veteran reported headaches lasting 8 hours and occurring give times per month and that he had to lie down during the headaches and most recently in July 2014 the Veteran reported very frequent prostrating and prolonged attacks of migraine headache pain.  Consequently, the Board finds that an initial rating of 30 percent for migraine headaches is warranted for the entire appeal period.  The Veteran has experienced prostrating attacks on an average of at least once per month, warranting an initial 30 percent rating.

However, the next-higher rating of 50 percent under DC 8100 is not warranted because the evidence of record does not demonstrate that the Veteran's headaches produce severe economic inadaptability at any time during rating period.  Significantly, the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).   In this regard, the Board acknowledges that the Veteran's headaches appear very frequent, completely prostrating and prolonged as reported in July 2014.  However, severe economic inability has not been produced.   Despite work absences were reported during the appeal period, the evidence reflects that the Veteran has remained employed full-time.  Moreover, the record does not reflect that there is an immediate threat to his continued employment as a result of his headaches.  Notably, the July 2014 VA examiner found there was no noted impact on the Veterans ability to work.  This evidence weighs heavily against a finding of severe economic inadaptability due to headaches as contemplated by a higher rating.

The Board finds that the Veteran is competent and credible to describe his headache symptoms and their frequency.  However, to the extent that he has asserted that his service-connected migraine headaches warrant a higher evaluation based on the aforementioned lay manifestations, his overall disability picture does not more closely approximate the schedular criteria for the next higher evaluation of 50 percent.  Although at times during the appeal period the Veteran has asserted severe headaches which occurred weekly which caused her to miss work, severe economic inadaptability has not been shown, as discussed above.  Again, at the time of the most recent VA examination the Veteran had been employed with no significant periods of missed work noted.

II. Cervical spine condition beyond August 26, 2010

The Veteran asserts entitlement to an initial rating in excess of 10 percent beyond August 26, 2010 for a cervical spine condition.  The Board notes a 20 percent rating was initially assigned for the period prior to August 26, 2010 and 10 percent thereafter.  

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.71a, DC 5243 (2012).  The Board has evaluated the Veteran's spine disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of the Veteran's ability to engage in ordinary activities, including employment, as well as an assessment of the effect of pain on those activities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The General Rating Formula for Diseases and Injuries of the Spine, specifically the cervical spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease rates disabilities as follows:

100 percent: Unfavorable ankylosis of the entire spine;

40 percent: Unfavorable ankylosis of the entire cervical spine;

 30 percent: Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine;

20 percent: The combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and 

10 percent: Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes:

 60 percent: Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months;

 40 percent: Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months;

 20 percent: Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and

10 percent: Incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

38 C.F.R. § 4.71a, DC 5243.

 An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note 1.

For VA compensation purposes, a normal range of motion for the cervical spine is: forward flexion of zero to 45 degrees, extension of zero to 45 degrees, left and right lateral flexion of zero to 45 degrees, and left and right lateral rotation of zero to 80 degrees.  The normal combined range of motion of the cervical spine (the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation) is 340 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2; see also 38 C.F.R. § 4.71a, Plate V.

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  As the Veteran has separate ratings for right and left upper extremity radiculopathy associated with cervical spine degenerative arthritis currently on appeal, the below analysis will not include a discussion regarding radiculopathy.

The Veteran was afforded a VA contract examination in August 2010.  The Veteran reported a limitation in walking due to his spine condition.  On average he could walk one mile in twenty-five minutes.  He had not experienced any falls due to his spine condition.  Symptoms included weakness, stiffness, fatigue, and decreased motion.  He did not experience spasms, paresthesia, numbness, and erectile dysfunction or bowel or bladder problems.  He did report urgency of urination.  Pain occurred in the lower cervical spine eight times per day and lasted two hours.  Pain traveled down the right arm and occasionally down the left.  Pain level was severe and could be exacerbated by activity.  Pain was relieved through medication.  During times of pain he could function with medication.  During flare-ups he experienced functional impairment described as pain, stiffness in neck and limitation of motion of the joint which was described a decreased range of motion of neck secondary to pain.  The treatment was epidural steroidal injections in the neck but he felt better only for one week.  There were no known side effects.  He was never hospitalized nor had any surgery for this condition.  In the past twelve months prior to the examination he had not had incapacitation.  The overall functional limitation was that it was difficult for him to sleep at night secondary to pain.  

Upon observation, the Veteran posture indicated he walked with a stiff neck due to pain.  The Veteran's gait was normal and his walk was steady.  The Veteran had no difficulty with weight bearing, balancing or ambulation.  He did not require an assistive device for ambulation.  Examination showed no evidence of radiating pain on movement, muscle spasm guarding, weakness, loss of tone or atrophy of the limbs.  There was tenderness described as low back tenderness to palpation.  There was no ankylosis of the cervical spine.  Range of motion testing showed flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 17 degrees, right lateral flexion to 22 degrees, and left and right rotation to 55 degrees.  Upon repetitive motion, left lateral flexion reduced to 14 degrees, right lateral flexion to 18 degrees and left rotation to 50 degrees.  Right rotation improved to 60 degrees.  The additional limitation of joint function following repetitive use was due to pain.  Pain had the major functional impact.  The additional limitation upon repetitive use was not due to fatigue, weakness, lack of endurance or incoordination.  An X-ray of the cervical spine indicated degenerative arthritis and multilevel spondylosis with neural foraminal stenosis bilaterally.  There were no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.

A private evaluation from June 2011 documented range of motion findings and documented the use of a goniometer.  Range of motion testing showed flexion to 35 degrees, extension to 30 degrees, left and right lateral flexion to 40 degrees, left rotation to 40 degrees and right rotation to 45 degrees.  Range of motion testing reflecting pain showed flexion at worst to 35 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, left and right lateral rotation to 25 degrees.  Upon repetition, flexion was to 30 degrees, extension to 35 degrees, left lateral flexion to 40 degrees, left rotation to 50 degrees, right lateral flexion to 50 degrees and right rotation to 50 degrees.  Following repetition weakness was observed.  The Veteran reported flare-ups and the examiner estimated range of motion based on his reports.

Private chiropractic records reflect treatment for neck pain in January and February of 2013.

VA treatment records document complaints of neck pain and reflect the Veteran was treated by pain specialists and had two epidural steroid injections.

The Veteran was afforded a cervical spine VA examination most recently in July 2014.  The Veteran reported flare-ups that impacted the condition of the cervical spine.  Range of motion testing reflecting pain showed forward flexion to 45 degrees or greater, extension to 45 degrees or greater, left and right lateral flexion to 45 degrees or greater, left and right lateral rotation to 80 degrees or greater.  There was no objective evidence of painful motion and no additional limitation of motion upon repetition.  There was no functional loss and/or functional impairment of the cervical spine.  The Veteran had posterior cervical tenderness to palpation.  There was no guarding or muscle spasm of the cervical spine.  Strength testing was all normal and there was no atrophy.  Reflexes and sensory examination were normal.  There was no radiculopathy or other neurologic abnormality.  There was no IVDS or incapacitating episodes.  The Veteran's condition did not impact his ability to work.  

Based on a review of the record and resolving all doubt in favor of the Veteran, the Board finds the Veteran is entitled to a 20 percent disability rating reflective of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  In doing so, the Board notes the Veteran's flexion was limited to at worst 30 degrees flexion upon repetitive use testing during the June 2011 private evaluation.  However, the preponderance of the evidence does not demonstrate that the symptoms are productive of forward flexion of the cervical spine limited to 15 degrees or less.  Notably, the Veteran had forward flexion of 45 degrees in the August 2010 and July 2014 VA examinations.  

For the entire period on appeal, the evidence of record has not shown that the Veteran had ankylosis (favorable or unfavorable) of the entire cervical spine, nor has he had any periods of doctor prescribed bed rest due to his cervical spine disability.  As such, increased ratings based upon the IVDS criteria are not warranted.  

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.

The Board notes the Veteran has been rated separately for neurological manifestations of the upper extremities, as discussed below.  

III. Left Upper Extremity radiculopathy associated with service-connected cervical spine condition

The Veteran contends he is entitled to compensable rating from August 26, 2010 for left upper extremity radiculopathy as secondary to the service-connected cervical spine condition.  The Board notes a 10 percent rating was initially assigned for the period prior to August 26, 2010 and noncompensable evaluation thereafter.  

The Veteran's neurologic deficits of the upper extremities are currently rated under 38 C.F.R. § 4.124a, DC 8717 for neuralgia of the musculocutaneous nerve.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  There has been no indication that the musculocutaneous nerve is involved with the Veteran's symptoms of left upper extremity radiculopathy associated with the cervical spine.  Here, the symptomatology and anatomy involves the upper radicular group, and has been identified in the present case.  See e.g., July 2014 VA peripheral nerve condition examination.  Accordingly, DC 8510, dealing with the upper radicular group, is more appropriately applied.  Id.  Notably, this diagnostic code provides for higher evaluations for mild, moderate and severe incomplete paralysis and could provide for a higher maximum schedular evaluation. 

As noted, DC 8510 provides ratings for paralysis of the upper radicular group of nerves (fifth and sixth cervicals).  DC 8510 states that mild incomplete paralysis is rated as 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, is rated 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. § 4.124a, DC 8510.   The Veteran is right hand dominant, therefore the left upper extremity is considered "minor" for rating purposes. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at Diseases of the Peripheral Nerves in 38 C.F.R. § 4.124a.

The Veteran was afforded an August 2010 VA contract examination.  The Veteran reported pain traveled down his right arm and occasionally down the left arm.  The pain level was severe and could be exacerbated by physical activity.  He denied spasm, paresthesia and numbness.  The neurological examinations for conditions other than the spine resulted in motor function within normal limits for the upper extremities.  The sensory examination to pinprick/pain, touch, position, vibration and temperature was intact on the left.  Left upper extremity reflexes revealed biceps jerk (2+) and triceps jerk, brachioradialis and left finger jerk of (1+).  The neurological examination of the cervical spine revealed no sensory deficits from C3-C8.  There was no motor weakness.  The left upper extremities showed no signs of pathologic reflexes and cutaneous reflexes were normal.   Left hand dexterity was within normal limits.  There were no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.  

The Veteran submitted a private evaluation from June 2011.  Motor and sensory nerve conduction studies were conducted.  The impression was no electro physiologic evidence of a focal neuropathy, peripheral neuropathy, radiculopathy or myopathy of the examination.  Regarding left upper extremity radiculopathy, the physician was asked whether the Veteran showed complete paralysis of the nerve with weakness without loss of flexion of the elbow and supination of the arm and the examiner answered no.  The physician was asked to describe any impaired function in the left upper extremity due to radiculopathy and stated to see the MRI report.  Severe stenosis caused pain and limitation of motion.  Impaired function was detailed as moderate constantly and severe occasionally.   A June 2011 MRI is documented.  The impression noted: developmentally slender boy cervical central spinal canal with mild to moderate cervical spondylosis which was most prominent in the mid to lower cervical spine from C5-C6 through C7-T1.  There appeared to be significant neural foraminal stenosis at C5-C6 and to a slightly lesser degree at C6-C7 and C7-T1.  There was significant asymmetric facet arthropathy on the left side at C4-C5 and on the right side and C3-C4.  

Private records indicate the Veteran received a steroid injection in the right side in February 2012.  

A January 2013 letter from a private physician reported that he reviewed medical records that treated the Veteran for multilevel cervical spondylosis with left upper extremity radiculopathy of the C6-7 and C7-T1 level.  A review of his last MRI scan in November 2006 demonstrated multilevel spondylotic changes and disc-osteophyte complexes from C4-5 to C7-T1.  The Veteran had severe stenosis at the C6-7 and C7-T1 levels as well as the right C5-6 level.  He had parent cervical range of motion and a positive Spurling's sign on the right.  The Veteran had a good response from epidural steroid injections on the left side for his radicular symptoms in April 2007.  He was referred in February 2012 for right upper extremity symptoms in February 2012 (detailed above).  However, the physician did not further discuss any left upper extremity symptoms.  

The Veteran submitted private chiropractic treatment records from January and February 2013.  The Veteran reported ongoing cervical radiculopathy and a sharp pain that traveled down his right forearm.  A sensory examination reported decreased sensation in the right C5-C6 but not left.  

The Veteran was afforded a peripheral nerves VA examination in September 2013. The Veteran had a diagnosis of bilateral upper extremity radiculopathy and sciatic neuritis.  The Veteran was noted to be right hand dominant.  Symptoms due to a peripheral nerve condition included severe constant pain (may be excruciating at time), severe intermittent pain (usually dull), moderate paresthesia and/or dysesthesias and moderate numbness in the left upper extremity.  Muscle strength testing was normal.  There was no muscle atrophy.  The reflex examination was normal.  The sensory examination was decreased in the left shoulder area, inner/outer forearm, and hand/fingers.  The Palen's sign and Tinel's sign for the median nerve were negative bilaterally.  The radial, median and ulnar nerve had moderate incomplete paralysis.  The upper, middle and lower radicular group had moderate incomplete paralysis.  The peripheral nerve condition impacted the Veteran's ability to work based on difficulties with duties involving heavy lifting and repetitive twisting of the head/neck (i.e., driving/operating heavy machinery).

In July 2014, the Veteran was afforded a VA spine examination.  Muscle strength, reflex, and sensory was normal upon testing.  There was no diagnosis of radiculopathy.  

The Veteran was afforded a VA peripheral nerves examination in July 2014.   The Veteran denied constant pain reported intermittent pain (usually dull) was severe.  The Veteran reported symptoms of moderate paresthesias and/or dysesthesias and moderate numbness in the left upper extremity.  The Veteran had a normal muscle strength testing, sensory and reflex examinations.  There was no muscle atrophy.  Median nerve testing was negative.  An abnormal EMG study from February 2002 in the left upper extremity was noted.  There was no impact from the condition on the Veteran's ability to work.  The VA examiner explained that there were no signs of malaise and the Veteran's condition was quiescent.  There was no change in diagnosis of paralysis of the left upper radicular group.  

VA treatment records document ongoing complaints of neck pain.  

After a review of all the evidence, lay and medical, the Board finds that for the Veteran's left upper extremity radiculopathy more nearly approximates the criteria for 30 percent rating under DC 8510.  The evidence shows that the Veteran has symptoms of "moderate" incomplete paralysis of the left upper radicular group.  In doing so, the Board observes complaints during the period such as moderate to severe pain symptoms and moderate paresthesias and/or dysethesias and numbness were primarily subjective, but there are intermittent clinical notes indicating decreased sensory and reflex testing.  Notably, the September 2013 VA examiner described the Veteran's condition as moderate incomplete paralysis.  As such, a higher rating of 30 percent is warranted for the Veteran's left upper extremity (minor arm).

At no time has the Veteran's left upper extremity radiculopathy reflected symptomatology more closely approximating "severe" incomplete paralysis.  The Board finds that "severe" conditions have been subjectively reported by the Veteran.  There has been no evidence of atrophy or muscle weakness.  Significantly, the most recent July 2014 VA examiner found the Veteran had normal muscle strength, reflexes and sensory and the VA examiner explained the condition was essentially inactive despite the Veteran's subjective complaints of pain, paresthesias and/or dysesthesias and numbness.  The Board notes that the June 2011 private examiner noted the Veteran had impaired function that was severe occasionally, however, the objective nerve conduction studies found no electrophysiologic evidence supporting radiculopathy, as detailed above.  

The Board has considered wither alternative ratings under another diagnostic code would be more beneficial to the Veteran, especially as the September VA examiner reported involvement of the middle radicular group (DC 8511), lower radicular group radial nerve (DC 8512), radial nerve (DC 8514) and ulnar nerve (DC 8515).  Although other nerves appear to be affected, they all result in the same manifestations of impairment of left upper extremity radiculopathy, which are already contemplated by the current 30 percent rating for moderate incomplete paralysis of the upper radicular group.  The Veteran cannot be compensated twice for the same symptomatology.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.  

Additional Considerations 

Consideration has been given to assigning staged ratings for migraine headaches, cervical spine condition, and left upper extremity radiculopathy; however, at no time during the period in question have the disabilities warranted more than the ratings discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected migraine headaches, cervical spine condition, and left upper extremity radiculopathy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's migraine headaches, cervical spine condition, and left upper extremity radiculopathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran primarily reports frequently occurring prostrating attacks regarding migraine headaches; pain and functional loss regarding his cervical spine condition and pain regarding his right upper extremity radiculopathy.  As discussed above, the current ratings are adequate to fully compensate the Veteran for his documented symptoms. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

The previously denied claim of entitlement to service connection for a low back condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

Entitlement to an initial rating of 30 percent, but no more, for migraine headaches is granted for the period prior to March 29, 2005.  

Entitlement to an initial rating of 20 percent, but no more, beyond August 26, 2010 for a cervical spine condition is granted.  

Entitlement to an initial rating of 30 percent, but no more, for left upper extremity radiculopathy associated with service-connected cervical spine condition is granted.


REMAND

Low Back Disability

In January 2012, the RO obtained a medical opinion addressing the Veteran's low back claim.  The VA examiner opined the Veteran's low back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the last noted in-service lumbar condition was in 1984 which was about a 26 year gap from the VA examination in 2010.  Therefore, a cause and effect could not be established.   The examiner further observed that a progress note from September 7, 1984 described the Veteran's lower back pain as subjective, the November 17, 1982 note simply reported a "strain" and the August 3, 1984 note referred to an upper back issue.  

The Veteran's attorney has questioned the adequacy of the examination.  Specifically, while the examiner noted a 26 year gap between in-service symptoms and a 2010 compensation and pension examination, the examiner did not discuss a postservice history of back problems prior to 2010.  In this regard, the Board observes that the 2010 examination notes the Veteran's report of multilevel spondylitic disc protrusions since 2003 or the Veteran's reports of back pain that began in 1985.  On remand, the Veteran should be afforded a new examination to ascertain the etiology of any current low back disability.  


Major Depressive Disorder and Right Upper Extremity Radiculopathy

The Board notes that in an October 2013 rating decision, the RO granted service connection for major depressive order evaluated at 70 percent disabling effective December 10, 2012 and right upper extremity radiculopathy associated with the service-connected cervical spine condition, evaluated at 30 percent disabling effective February 22, 2013.  The Veteran filed a notice of disagreement with the initially assigned disability ratings in a statement received January 15, 2014.  The Court has held that the filing of a notice of disagreement (NOD) initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct any further development deemed necessary and issue a SOC to the Veteran and his representative, addressing the issues of entitlement to increased ratings for major depressive order and right upper extremity radiculopathy associated with the service-connected cervical spine condition.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

2.  The Veteran should be asked to identify all source of treatment for his low back disability since separation from service.  He should be asked to either provide copies of any post service treatment records or execute appropriate authorizations to allow VA to obtain any identified private medical records on his behalf.  The RO should make appropriate efforts to obtain any identified VA or federal records identified.  All efforts to obtain identified records should be documented in the claims folder.

3.  Thereafter, the Veteran should be afforded a VA examination to ascertain the etiology of any current low back disability.  The claims folder and a copy of this remand should be provided to the examiner for review in conjunction with the examiner.  

The examiner should be asked to:

a)  Asked to identify any low back disability that is currently manifested or that is identified in the record at any time since February 2008.  

b)  For any low back disability identified, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is etiologically related to service.  In so doing, the examiner should discuss the Veteran's in-service complaints of backache in November 1982 and low back pain in September 1984 along with subsequent examinations conducted in October 1984, November 1986, February 1987, and March 1988 that document normal findings related to the spine.  

A complete rationale for any opinions reached should be prepared.  If the examiner is unable to provide the requested opinion he or she should explain why such opinion could not be reached.

3.  Thereafter, the RO should readjudicate the Veteran's claim for service connection for a low back disability.  If the issue remains adverse to the Veteran, he should be provided with a Supplemental Statement of the Case (SSOC) and the case returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


